Atkinson, J.
In this case after the defendant had filed a demurrer, a plea in abatement, and an answer, the judge on his own motion referred the ease to an auditor upon all issues of law and fact. The defendant made a motion to set aside the order of reference, which was overruled, and the defendant excepted pendente lite. The auditor filed a report finding for the plaintiff. The defendant did not file exceptions to any of the rulings made by the auditor, but filed a motion to recommit the case to the auditor upon several stated grounds. Subsequently, and after the time for filing exceptions had expired, the judge entered an order approving the report of the auditor and making it the judgment of the court. There was no exception to this judgment, but the defendant filed a motion to set it aside upon the grounds: That “therehas been no hearing on the motion to recommit, and that said motion is still pending waiting the convenience of the court to hear the same,” and “that nevertheless the attorneys for the plaintiff presented to the Hon. John D. Humphries, Judge of this court, an order for judgment as set out in the caption of this motion, without telling the said Hon. Judge of this court the true facts of this case.” This was overruled. The sole assignment of error in the bill of exceptions is: “To this ruling, finding, and decree the defendant excepted, now excepts, and assigns the same as error upon the grounds that said finding and decree was contrary to law and against the principles of justice and equity.” Held, that the judge did not err in denying the motion to set aside the judgment confirming the auditor’s report, upon the grounds stated.

Judgment affirmed.


All the Justices concur, except Hill, J., absent because of illness.